UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-2079


KIRK E. WEBSTER,

                Plaintiff - Appellant,

          v.

ROBERT M. GATES, Secretary, United States Department         of
Defense, National Geospatial-Intelligence Agency,

                Defendant – Appellee,

          and

JOHN HILD; JEROME TOWNSEND; KEITH CODDINGTON,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Roger W. Titus, District Judge.
(8:07-cv-01107-RWT)


Submitted:   April 19, 2010                   Decided:   May 5, 2010


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kirk E. Webster, Appellant Pro Se.     Rod J. Rosenstein, United
States Attorney, Ariana Wright Arnold, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Kirk   E.   Webster   appeals   the   district   court’s   order

granting summary judgment to Defendant in this action claiming

violations of 42 U.S.C. §§ 1981, 1983 (2006) and Title VII of

the Civil Rights Act of 1964, as amended.         We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.         Webster v. Gates, No.

8:07-cv-01107-RWT (D. Md. July 22, 2009).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                AFFIRMED




                                   3